PER CURIAM.
In this direct criminal appeal, we affirm without discussion the trial court’s denial of appellant’s motion to withdraw his pleas. However, as appellant asserts, and the state concedes, the trial court, inadvertently, imposed sentences which constitute an upward departure of one-half month from the maximum permitted guidelines sentence. Appellant’s plea agreement called for a guidelines sentence. Accordingly, we affirm the convictions, but reverse the sentences, and remand with directions that the trial court sentence appellant within the guidelines.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER and MICKLE, JJ., concur.